Title: To James Madison from Alexander Smyth, [ca. 6 July] 1812
From: Smyth, Alexander
To: Madison, James


[ca. 6 July 1812]
The President being about to sign the Commission of General Smyth, & the Secretary of war having declared that it is for the President to fix the rank of the General Officers; as two other gentlemen were approved by the Senate as General officers on the same day, General Smyth offers his claims to the consideration of the President.
Had General Cushing and General Armstrong been nominated as general officers before General Smyth was nominated, he would have yielded rank to them with pleasure; but as he was nominated some days the first, and as he conceives the President, and not the Senate, is “the fountain of honor,” by military principles it becomes his duty to claim rank of them.
With General Armstrong it is presumed there can be no question, as he never was more than ⟨a⟩ major before he was made a General officer; and his nomination was some days later than General Smyth’s, his confirmation actually later, although on the same day.
Col Cush[i]ng as a Colonel, ranked Col Smyth. But on the 28th of March Col Smyth was appointed by the Secretary of War to do the duty of Inspector General, and on the first of July was nominated by the President to the Senate.
Had the Senate promptly proceeded to the consideration of the nomination, Genl Smyth would have been confirmed some days before General Cushing was nominated.
Upon these grounds, General Smyth claims rank of General Cushing, as well as of General Armstrong, it being his duty to make the claim.
He would respectfully suggest, that it is best that the question be now settled, by inserting in the commission different days from which these officers shall take rank respectively.
